Citation Nr: 0725996	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder 
and, if so, whether service connection is now warranted.

2.  Entitlement to service connection for a right hip and leg 
condition, to include loss of feeling, on a direct basis and 
as secondary to a back disorder.

3.  Entitlement to service connection for a left hip and leg 
condition, to include loss of feeling, on a direct basis and 
as secondary to a back disorder.

4.  Entitlement to service connection for bladder 
complications, claimed as secondary to a back disorder.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1969.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran's claim for service connection related to his 
back has been adjudicated as a claim for service connection 
for lumbosacral sprain or strain due to injury.  See e.g., 
January 2006 supplemental statement of the case (SSOC).  The 
Board finds, however, that the issue is better characterized 
as service connection for a back disorder and has restyled 
the issue as represented above.  

The reopened claim for service connection for a back 
disorder, the claims for service connection for bilateral hip 
and leg conditions and bladder complications, and the issue 
of entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  An unappealed October 1983 rating decision confirmed a 
prior denial of service connection for a back condition on 
the basis that there was no evidence of a current disability.  

2.  Additional evidence submitted since October 1983 on the 
issue of service connection for a back disorder is new and 
material as it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's October 1983 decision denying service connection 
for a back condition is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 (1983).

2.  The evidence added to the record since the RO's October 
1983 rating decision denying service connection for a back 
disorder is new and material; the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a back disorder, it is the Board's conclusion 
that it is not precluded from now adjudicating the question 
of whether the claim is reopened.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim and granting the claim only to this extent, which, 
at this point, poses no risk of prejudice to the veteran.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for a back 
disorder.  The RO has declined to reopen the claim and has 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Boston, Massachusetts, RO in October 
1983 confirmed a prior denial of the claim for service 
connection for a back condition on the basis that there was 
no evidence of a current disability.  The RO notified the 
veteran of this decision by letter dated November 4, 1983, 
but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. § 19.129(a) (1983) (a claimant 
must file a notice of disagreement (NOD) with a determination 
by the agency of original jurisdiction (AOJ) within one year 
from the date notice of that determination is mailed).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2006).  

The veteran filed a claim to reopen in April 2002, and this 
appeal ensues from the RO's December 2002 rating decision, 
which declined to reopen the claim and continued the previous 
denial of service connection.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant presents new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In order for evidence to be sufficient to reopen 
a previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in October 1983 included the veteran's 
service medical records, which reveal that the veteran 
complained of back pain after falling from a bunk and landing 
on his back.  He denied any previous history of back trouble.  
A physical examination revealed tenderness over the L4-S1 and 
along the right paraspinous muscles with moderate spasm of 
the muscle, but no sciatica.  The impression made was 
contusion of the lumbosacral area with secondary spasm, rule 
out (r/o) fractured vertebra.  See August 1968 health record 
from Wilford Hall U.S. Air Force Hospital.  

The veteran was next seen with lower back pain in March 1969.  
X-rays of his lumbosacral spine showed that the bone 
architect and density were within normal limits.  There was 
no intervertebral disc space narrowing, no evidence of 
arthritis or osteoporosis, no signs of spondylolysis or 
spondylolisthesis, and no fracture or dislocation.  An 
impression of negative lumbar spine was made.  See March 1969 
health record and radiographic report.  He was seen twice in 
the outpatient clinic in March 1969 before being admitted to 
the hospital at Loring Air Force Base for use pain in the 
lower back and the right lateral leg and thigh.  The veteran 
reported that this pain had been a problem for three weeks 
prior to admission.  During the course of his admission, he 
was examined in conjunction with an orthopedic surgeon from 
another Air Force base, with mixed findings that were more 
suggestive of psychosomatic complaints than any real physical 
complaint.  The veteran continued his course complaining of 
quite a bit of pain although no real objective findings were 
ever found.  At the time of his discharge from the hospital, 
the final diagnosis was lumbosacral spasm, psychomotor 
reaction.  See narrative summary; clinical record cover 
sheet.  

The veteran was thereafter placed on military leave from 
April 15 to May 8, 1969 for the express purpose of obtaining 
an additional medical evaluation from a private orthopedic 
surgeon, Dr. Stoltmann.  See May 1969 medical evaluations.  
Dr. Stoltmann's records, which were made part of the 
veteran's service medical records, indicate that the veteran 
reported falling out of bed during basic training.  He 
indicated that he had been plagued by low back and leg pain 
since that time and despite physiotherapy, continued to be 
distressed.  Physical examination revealed no gross 
paraspinal muscle spasm over the low back and no particular 
tenderness on palpation of the lumbar or sacral spinous 
processeses.  The veteran reported that lumbosacral spine 
films to date had been negative.  Dr. Stoltmann recommended 
that because of the non response to conservative therapy, the 
persistence of symptomatology, and the veteran's inability to 
do any lifting or straining, the possibility of nerve root 
compression must be considered.  He suggested myelographic 
studies to evaluate this possibility, and the veteran was 
subsequently admitted to Sancta Maria Hospital.  Dr. 
Stoltmann reported that a lumbar myelogram was done in the 
usual fashion but no gross defect was seen in the dye column.  
See April 1969 and May 1969 records.  

The veteran was subsequently evaluated by the chief of 
psychiatric services at the hospital at Loring Air Force 
Base, who indicated that the veteran should be separated from 
service with a diagnosis of conversion reaction.  See May 21, 
1969 psychiatry clinical record.  At the time of his 
separation from service, the veteran reported having 
recurrent back pain.  The examining physician noted that the 
veteran arrived for the examination using a cane, but also 
reported that prior to the examination, the veteran had been 
able to undress without help and stand on each leg without 
evidence of pain.  Clinical evaluation of the veteran's spine 
was normal and he was noted to have full range of motion.  
See June 1969 reports of medical examination and history.  

The evidence before the RO in October 1983 also included 
post-service VA records.  The veteran was seen in June 1981 
with complaint of low back pain since his fall out of bed 
during service.  Physical examination revealed no gross 
paraspinal muscle spasm over the low back and no particular 
tenderness on palpation of the lumbar or sacral spinous 
processes.  During this visit, the physician noted that the 
May 1969 myelogram had been negative for ruptured lumbar 
disc; the veteran was diagnosed with questionable lumbosacral 
strain or sprain and questionable herniated lumbar disc.  
Other VA records reveal that the veteran was admitted for the 
treatment of heroin withdrawal syndrome between December 14, 
1982 and January 3, 1983 and for treatment of mixed substance 
abuse between March 14, 1983 and April 18, 1983.  There was 
no evidence that the veteran had a confirmed diagnosis 
involving his back.  

Evidence submitted since the RO's October 1983 decision 
consists of both private and VA treatment records, to include 
a voluminous amount of records received from the Social 
Security Administration (SSA).  The medical evidence of 
record reveals that in April 1982, x-rays of the veteran's 
lumbar spine showed, in pertinent part, mild lumbar scoliosis 
suggestive of spasm and slight narrowing at L4-5 disc space.  
See record from East Boston Neighborhood Health Center.  A CT 
scan of his lumbosacral spine performed in June 1994 revealed 
normal L3-4 disc; central and left sided L4-5 disc herniation 
with some mass effect on the thecal sac and the left L5 nerve 
root; and central L5-S1 disc herniation with minimal 
extrinsic indentation upon the thecal sac with focal disc or 
ligamentous calcification versus vertebral body end plate 
spur.  See records from Dr. J.J. Walsh.  More recently, a May 
2006 magnetic resonance imaging (MRI) of the veteran's lumbar 
spine found mild to moderate lumbar spondylosis; small 
posterior L3-4 through L5-S1 intervertebral disc protrusions, 
larger at the L4-5 level; and moderate narrowing of L5-S1 
neural foramina, bilaterally.  See record from The MRI 
Center.  

The records discussed above are considered new, as they were 
not of record when the RO issued its October 1983 rating 
decision.  They also raise a reasonable possibility of 
substantiating the claim as they reveal that the veteran has 
a current disability involving his back.  As such, they are 
also considered material.  Having found that new and material 
evidence has been presented, the claim for entitlement to 
service connection for a back disorder is reopened for review 
on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's reopened claim for service 
connection for a back disorder, as well as for his claims for 
entitlement to service connection on a direct basis for right 
and left hip and leg conditions, to include loss of feeling.  
Such development would ensure his due process rights, 
including those associated with the duties to notify and 
assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

As an initial matter, the veteran testified that he sought 
orthopedic treatment from a VA facility sometime in 1971, but 
he did not identify the facility.  The earliest VA records 
that have been associated with the claims folder are dated 
1975, and appear to be from the Boston Outpatient Clinic 
located on Causeway Street.  In light of the veteran's 
testimony, the RO should contact the veteran and request that 
he identify the VA facility where he had this treatment in 
1971 so that these records may be obtained by VA.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  The third requirement could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4) (2006).  

As discussed above, the veteran's service medical records 
document numerous in-service complaints involving pain in his 
lower back, notwithstanding the fact that military medical 
personnel found these complaints to be psychosomatic rather 
than physical.  See May 1969 Medical Evaluation.  Post-
service medical evidence reveals that the veteran was found 
to have mild lumbar scoliosis suggestive of spasm and slight 
narrowing at L4-5 disc space as early as April 1982.  See 
record from East Boston Neighborhood Health Center.  He has 
continued to seek treatment for problems with his back, was 
granted SSA benefits in part due to a back disorder, and the 
recent medical evidence indicates that he has mild to 
moderate lumbar spondylosis; small posterior L3-4 through L5-
S1 intervertebral disc protrusions, larger at the L4-5 level; 
and moderate narrowing of L5-S1 neural foramina, bilaterally.  
See VA and SSA records; May 2006 record from The MRI Center.  
Based on the foregoing, the Board finds that the three 
elements of 38 C.F.R. § 3.159(c)(4) have been met and an 
examination should be scheduled.

At this juncture, the Board notes that the post-service 
medical evidence establishes that the veteran suffered 
several injuries to his back after his discharge from 
service.  See April 1982 record from East Boston Neighborhood 
Health Center (fell through ceiling at work this afternoon; 
complains of low back pain); October 1989 record from Dr. 
Abate (July 1989 injury at work as an oil burner tech); 
October 1996 VA compensation and pension (C&P) general 
medical examination (hit by a car on his left side in 1994 
with left leg pain and numbness and right thigh pain).  As 
such, conducting an appropriate examination is especially 
important in determining the etiology of the veteran's 
current back complaints.  

The veteran also contends that he has bilateral hip and leg 
conditions, to include loss of feeling, as a result of 
service.  His service medical records reveal that he 
complained of numbness in his right leg associated with the 
fall from his bed in August 1968; he again complained of pain 
and numbness in his right leg in March 1969.  See health 
records.  Dr. Stoltmann, however, reported that the veteran 
was complaining of left leg pain as a result of the fall from 
his bed.  See April 1969 record.  The discrepancy was noted 
in the May 1969 Medical Evaluation.  At the time of his 
discharge, the veteran reported that he had cramps in his 
legs, lameness, and foot trouble, but a clinical evaluation 
of his lower extremities was normal.  See June 1969 reports 
of medical history and examination.  

Post-service evidence related to the veteran's bilateral hips 
and legs includes a July 1989 record that reports the veteran 
had pain radiating to his left leg and continued distress of 
his left knee and hip.  See record from Dr. Abate.  The 
veteran was assessed with lumbar radiculopathy that same 
month.  See record from East Boston Neighborhood Health 
Center.  The Board notes that it was in July 1989 that the 
veteran suffered an accident while working as an oil burner 
tech.  A July 1992 record reports evidence of left sided S1 
nerve root radiculopathy.  See records from Dr. A.V. Franchi.  
During a September 1996 VA C&P spine examination, the veteran 
reported that he had had left leg pain since 1989, when he 
was found to have focal herniation to the left with 
compression on the thecal sac.  He reported that he began to 
have radiating pain down the anterior portion of his right 
leg two years prior to the examination, in approximately 
1994.  The Board notes that the veteran initially filed a 
claim for SSA benefits in 1994.  

The Board acknowledges that it is unclear whether the veteran 
did indeed have complaints involving his left leg and hip 
during service.  The Board also acknowledges that the 
earliest post-service medical evidence related to the 
veteran's left leg and hip is dated approximately two decades 
after his separation and the earliest evidence related to his 
right leg and hip is dated almost three decades after 
service.  At this juncture, however, the Board finds that the 
veteran continues to assert that he has a condition of his 
bilateral hips and legs, to include loss of feeling, as a 
result of service and the available evidence indicates he 
might have radiculopathy.  For these reasons, the Board finds 
that the three elements of 38 C.F.R. § 3.159(c)(4) have been 
met and an examination should be scheduled to determine the 
nature of the veteran's bilateral hip and leg conditions and 
their etiology.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

The veteran also contends that his bilateral hip and leg 
conditions and bladder complications are secondary to his 
back disorder.  He also asserts that he is entitled to a TDIU 
due to service-connected disability.  The Board finds that 
these claims cannot be adjudicated at this time and must be 
held in abeyance for the following reasons.  First, the 
veteran does not have any service-connected disabilities and 
the adjudication of the veteran's reopened claim will affect 
whether or not he is entitled to a TDIU.  Secondly, the 
claims for service connection on a secondary basis hinge on 
whether service connection for a back disorder is ultimately 
granted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the VA facility where he had 
orthopedic treatment in 1971 and obtain 
the treatment records he identifies.  If 
he does not respond or there are no such 
treatment records it should be noted in 
the file.  

2.  Obtain the veteran's VA treatment 
records from VA Medical Center (VAMC) in 
Boston, to include any outpatient 
treatment records, since August 2003.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses involving his back.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to service, or whether the 
diagnosed disability is the result of 
post-service incidents.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available for review.  

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses involving the bilateral legs 
and hips.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability is related to 
service, or his back disorder, or whether 
the diagnosed disability is the result of 
post-service incidents.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available for review.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


